DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (20190178996) in view of Kim (KR20140122553).
For claim 1, Nomura discloses a circuit device (generally with reference to FIG. 2 and FIG. 5) comprising: 
an analog front-end circuit that receives a target signal (APD 15 in FIG. 2); and 
a processing circuit that performs arithmetic processing based on an output signal from the analog front-end circuit (FPGA 10), 
wherein the analog front-end circuit includes first to n-th comparator circuits that compare a voltage level of the target signal to first to n-th threshold voltages (“the thresholds and the reference distances can be increased to three or more” despite only two thresholds and two reference distances shown in FIG. 2, as described in paragraph [0079]) and output n comparison result signals (from each comparator shown in FIG. 2), 
and the processing circuit obtains a transition timing of the target signal based on and delayed-time information of the analog front-end circuit (FPGA 10 calculates the received timing on the basis of the digital signal generated in the threshold H for one comparator and threshold L for another comparator, as described in paragraphs [0048]-[0049)).
Nomura does not explicitly show wherein the n comparison results signals indicate respective times at which the voltage level exceeds the first n-th threshold voltages and the difference between the respective times at which the voltage level exceeds the first to n-th threshold.
 Kim teaches a similar device that includes the n comparison results signals indicate respective times at which the voltage level exceeds the first n-th threshold voltages and the difference between the respective times at which the voltage level exceeds the first to n-th threshold (see figure 1 note the determination unit ref 300 that is passed Vo as well as Vth1 and Vth2, also see figure 9a note the VoS and VoL (referring to the smaller and larger input signals) and the output referring to the times at which VoS and VoL signal crosses the first threshold Vth1 and the second threshold VTH2 also see paragraph 96-100 pertaining the delay time equation t2n - ts) . 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison of the signal relative to two thresholds as shown by Kim because this allows the input pulse start time to be estimated and allow a digital output related to the time of the pulse start to be converted into a processor readable indication of that time as taught by Kim.

For claim 2, Nomura discloses wherein the processing circuit obtains time- voltage characteristic information based on the first to n-th comparison result signals, the time-voltage characteristic information indicating characteristics of voltage change of the target signal with time (FIGs. 3A-3C).
Nomura does not explicitly disclose obtaining the delayed-time information based on the time-voltage characteristic information. Kim’s method of compensating for internal time delay as taught and combined in claim 1, gets adjusted based on voltage characteristics (see the differences between the signals VoL and VoS shown in figure 9a). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this aspect of Kim’s method as well when combining it with Nomura as in claim 1 because doing so it is a known method of determining an offset value to compensate for internal time delay in signal processing into Nomura’s device because doing so is known to decrease error in the signal processing art. Doing so enables higher accuracy for determining the pulse start time.

For claim 3, Nomura discloses wherein the analog front-end circuit includes a measurement circuit that measures a measurement voltage based on the voltage level of the target signal (APD 15 detects voltages, shown in FIG. 3A), at a transition timing of at least one of the first to n-th comparison result signals (signal S1Hg in FIG. 3A corresponds with signal S1H in FIG. 3B).

Nomura does not explicitly disclose wherein the processing circuit obtains the delayed-time information based on the measurement voltage. However, Kim’s method of compensating for internal time delay gets adjusted based on the positive edge of the voltage signal (see figure 9a). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this aspect of Kim’s method as well when combining it with Nomura as in claim 1 because doing so it is a known method of determining an offset value to compensate for internal time delay in signal processing into Nomura’s device because doing so is known to decrease error in the signal processing art. 
For claim 4, Nomura discloses wherein the analog front-end circuit includes a measurement circuit that measures a measurement voltage based on the voltage level of the target signal (APD 15 detects voltages, shown in FIG. 3A), a ta transition timing of at least one of the first to n-th comparison result signals (signal S1Hg in FIG. 3A corresponds with signal S1H in FIG. 3B).

Nomura does not explicitly disclose wherein the processing circuit obtains the delayed-time information based on the measurement voltage. However, Kim’s method of compensating for internal time delay gets adjusted based on the positive edge of the voltage signal (see figure 9a). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this aspect of Kim’s method as well when combining it with Nomura as in claim 1 because doing so it is a known method of determining an offset value to compensate for internal time delay in signal processing into Nomura’s device because doing so is known to decrease error in the signal processing art. 

For claim 5, dependent on claim 3, Nomura discloses wherein the measurement circuit includes 
a sampling circuit that performs sampling on the voltage level of the target signal at a transition timing of an i-th comparison result signal (FIG. 3A shows voltage level sampling, and Fig. 3B and 3C shows transition timing of the comparators), and 
an A/D conversion circuit to which the voltage level subjected to sampling by the sampling circuit and an i-th threshold voltage are input (the comparators output digital
signals S1H for example in FIG 3B), and that performs A/D conversion on a differential voltage between the voltage level subjected to sampling by the sampling circuit and the i-th threshold voltage, as the measurement voltage (the comparators each have
different thresholds H and L, so FIG. 3C shows that signal S2 does not meet threshold
H despite meeting threshold L, described in paragraphs [0037]-[0039]).

For claim 6, dependent on claim 4, Nomura discloses wherein the measurement circuit includes 
a sampling circuit that performs sampling on the voltage level of the target signal at a transition timing of an i-th comparison result signal (FIG. 3A shows voltage level sampling, and Fig. 3B and 3C shows transition timing of the comparators), and
 an A/D conversion circuit to which the voltage level subjected to sampling by the sampling circuit and an i-th threshold voltage are input (the comparators output digital signals S1H for example in FIG 3B), and that performs A/D conversion on a differential voltage between the voltage level subjected to sampling by the sampling circuit and the i-th threshold voltage, as the measurement voltage (the comparators each have different thresholds H and L, so FIG. 3C shows that signal S2 does not meet threshold H despite meeting threshold L, described in paragraphs [0037]-[0039)).

For claim 7, dependent on claim 5, Nomura discloses wherein the measurement circuit includes a selector that selects any of the first to n-th comparison result signals as the i-th comparison result signal (“after determination as the valid value or invalid value for transmitting time calculated based on the digital signal generated with the thresholds, the measured distance can be calculated based on the valid value of the transmitting time’, paragraph [0081]; thus, any of the digital signals provided by any of the comparators can be selected).
For claim 8, dependent on claim 6, Nomura discloses wherein the measurement circuit includes a selector that selects any of the first to n-th comparison result signals as the i-th comparison result signal (“after determination as the valid value or invalid value for transmitting time calculated based on the digital signal generated with the thresholds, the measured distance can be calculated based on the valid value of the transmitting time”, paragraph [0081]; thus, any of the digital signals provided by any of the comparators can be selected).
For claim 11, Nomura discloses wherein the analog front-end circuit includes a first-signal comparator circuit that compares a first signal to a threshold voltage (depicted by FIG. 3B).

Nomura does not explicitly disclose wherein the processing circuit includes first to n-th time-to-digital converters that convert time differences in transition timings between an output signal from the first-signal comparator circuit and the first to n-th comparison result signals, to digital values and output first to n-th time-digital conversion values, and an arithmetic circuit that obtains a time difference in transition timing between the first signal and a second signal as the target signal, based on the first to n- th time-digital conversion values and the delayed-time information.
Kim teaches a plurality of time-to-digital converters and an arithmetic circuit to determine the time difference between the counts from the different TDCs (shows in figure 8) in the method of determining an offset value to compensate for internal time delay that was taught in claim 1. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine Kim’s TDCs and determine the time difference between the counts from the
different TDCs because doing so facilitates the estimation of the start of the input pulse for Vo.

For claim 13, the combination of Nomura and Kim is obviously a physical quantity measuring device comprising: the circuit device according to claim 1.
For claim 14, the combination of Nomura and Kim is obviously an electronic apparatus.

For claim 15, Nomura discloses a vehicle comprising: the circuit device according to claim 1 (“purpose of preventing collisions of moving bodies such as vehicles”, paragraph [0002]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura and Kim as applied to claim 1 above, and further in view of Shinozuka (2018/0259627).
For claim 9, the combination of Nomura and Kim does not explicitly teach wherein a j-th comparator circuit includes 
a capacitor having one end to which a j-th threshold voltage is input in an initialization period and the target signal is input in a comparison period, and 
an amplifier circuit connected to the other end of the capacitor. Shinozuka teaches a switch control circuit 611 in FIG. 8 with an amplifier 612 having a positive-phase input terminal connected to a capacitor C (paragraphs [0138]-[0145]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switch control circuit and its capacitor and amplifier as taught in Shinozuka because doing so is a known method for creating control signals to create reference timing signals in the signal processing arts. Doing so decreases clock timing errors.
For claim 10, the combination of Nomura, Kim, and Shinozuka of claim 9 teaches wherein the amplifier circuit includes an inverter (the “NOT gate 341 supplies the logically-inverted reference timing signal to AND gates 6431 to 643-N’, paragraph [0170] in Shinozuka), and a switch that connects an output and an input of the inverter in the initialization period and does not connect the output and the input of the inverter in the comparison period (paragraphs [0173]-[0175] describe how the logically-inverted reference timing signal from the NOT gate 641 is connected to the control signals to the switch while not connected to a delay element 642-2, thus creating different periods). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an inverter into a timing circuit because doing so is a method known to enable control over reference timing signals and decrease clock timing errors.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura and Kim as applied to claim 1 above, and further in view of Nagai (2017/0115393).

For claim 12, the combination of Nomura and Kim of claim 11 does not explicitly teach wherein, when a k-th time-digital conversion value is set as tk, an m-th time-digital conversion value is set as tm, a k-th threshold voltage is set as Vihk, an m- th threshold voltage is set as Vihm, and the voltage level of the target signal at a transition timing of an m-th comparison result signal is set as Vsmp, the analog front- end circuit includes a measurement circuit that measures Vos; Vos= Vsmp-Vthm, the
delayed-time information indicates that tc=VosX(tm-tk)/(Vthm-Vthk), and the arithmetic circuit obtains tO as the transition timing of the target signal; t0=(VthmXtk-
VthkxXtm )/(Vthm-Vthk)-tc.

Finding tO in claim 12 boils down to a numerical coefficient found by a ratio of voltages multiplied by the change in time. Nagai teaches a method for calculating time of flight that shows the mathematical relationship between the ratio of charge accumulation (Q1/Q2) on photodiodes spanning transition periods and distance is known in calculating the time-of-flight in optical range finders. The relationship between voltage and charge is ubiquitously known as Q=VC, and the relationship between time and distance is ubiquitously known as d=v/t with v being the speed of light for optical range finders. Deriving a time value from a voltage ratio according to transition periods in the context of a time of flight calculation where voltage thresholds correlate to distance values as recited in the claim is a matter of mere mathematical manipulation, a known practice in the art especially in view of the relationship between the charge ratios and distance taught in Nagai. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a known mathematical relationship for values that the device taught in the combination of Nomura and Kim are capable of measuring since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Doing so enables digital calculation instead of analog calculation of charges accumulated on a detector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe (JP2008236420), Ishii (9413373), and Oohata (20180259629) show similar TDC devices.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645